DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment of 12/20/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained figures 3-6;
 B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter, see amendment in page 2; and
C) Regarding to the claims, applicant has amended claims 1, 4, 15 and 17, and added a new set of claims, i.e., claims 19-20, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-20.
Election/Restrictions
A review of the newly-added claims 19-20 has resulted that each of the newly-added claims further limit the subject matter of the line image of the elected claims of the Invention I, thus newly-added claims 19-20 are examined with the elected claims 1-4, 12-15 and 17-18. Claims 5-11 and 16 are still withdrawn from further consideration as being directed to a non-
Response to Arguments
4.	The amendments to the drawings, the specification and the claims as provided in the amendment of 12/20/2021, and applicant's arguments provided in the mentioned amendment, pages 2 and 7-12, have been fully considered and yielded the following conclusions:
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 8/26/2021, the amendments to the drawings and the specification as provided in the amendment of 12/20/2021, and applicant’s arguments provided in the mentioned amendment, pages 2 and 7-9, have been fully considered and are sufficient to overcome the objections to the drawings and the specification as set forth in the mentioned office action. 
B) Regarding to the Claim Interpretation as set forth in the office action of 8/26/2021, applicant’s arguments provided in the amendment of 12/20/2021, page 9, have been fully considered and are sufficient to overcome the Claim Interpretation to the claim limitation of “spectral composition(s); however, are not sufficient to overcome the Claim Interpretation of claim limitations of “a scan illumination unit” and “a descanned detection unit”. Thus, the Claim Interpretation of claim limitations of “a scan illumination unit” and “a descanned detection unit” are repeated in the present office action.
Applicant has argued that each of claim limitations of “a scan illumination unit” and “a descanned detection unit” are “terms of art that would each connote specific structure to a person of ordinary skill in the art”, see amendment of 12/20/2021, page 9, lines 14-15. The examiner respectfully disagree with applicant’s statement. There are numerous scan 
C) Regarding to the rejections of claims 1-4, 12-15 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 8/26/2021, while the amendments to the claims as provided in the amendment of 12/20/2021 and applicant’s arguments provided the mentioned amendment, pages 9-10, have been fully considered and are sufficient to overcome the rejection of claims 2-4, claim 15, elements d2), and claim 17; however, applicant’s arguments are not sufficient to overcome the rejections of claim 1 and claim 15, element d1) as set forth in the mentioned office action. Thus, the rejection of claims 1-4, 12-14 and 17-18, and now applied to claims 1-4, 12-14 and 18-20 are repeated in the present office action.
Regarding to the rejection of claims 1 and 15 for the reason that the feature thereof “different spectral compositions” is indefinite, applicant has argued that the mentioned feature is a plain and ordinary meaning to refer to a makeup of the second line images. The examiner respectfully disagree. As defined in the Dictionary, however, it is complete unclear about the so-called “spectral compositions” recited in the claim. Applicant should note that the term of the nature of something's ingredients or constituents; the way in which a whole or mixture is made up”; however, it is complete unclear about the so-called “spectral compositions” recited in the claim Applicant should note that a claimed language is given a board interpretation and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
D) Regarding to the rejection of claims 1, 3, 12, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al (WO 2015/109323) as set forth in the office action of 8/26/2021, the amendments to the claims as provided in the amendment of 12/20/2021, and applicant’s arguments provided in the mentioned amendment, pages 10-11, have been fully considered but are not persuasive.
Applicant has argued that the Hillman et al does not disclose that their system provides a stationary first line image from an illumination line focus as recited in each of present claims 1 and 15, see amendment in page 11, the second full paragraph. The examiner respectfully disagree with applicant’s viewpoint and respectfully invited the applicant to review the system provided by Hillman et al in particular in pages 3 (lines 4-6) and 31 (lines 22-25) in which the descanned detection unit forms a stationary oblique image plane. Thus, applicant’s arguments are not persuasive.
E) Regarding to the rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Gerstner et al (US Publication No. 2005/0179892), as set forth in the office action of 8/26/2021, the amendments to the claims as provided in the amendment of 12/20/2021, and applicant’s arguments provided in the mentioned amendment, 
F) Regarding to the rejection of claims 13-14 and 17-18 (The examiner sincerely apologize for the typo regarding to the order of the claims as provided in element #22 of the office action of 8/26/2021, the claims to be rejected by Hillman et al in view of Knebel as ser forth in the office action of 8/26/2021, element #22 should be read as claims 13-14 and 17-18, not claims 3-14 and 17-18) under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Knebel (US Publication No. 2003/0179372), as set forth in the office action of 8/26/2021, the amendments to the claims as provided in the amendment of 12/20/2021, and applicant’s arguments provided in the mentioned amendment, pages 11-12, have been fully considered but are not persuasive. In particular, applicant has argued that the art of  Knebel does not disclose the feature regarding to a stationary first line image recited in claims 1 or 15, see amendment in pages 11-12. The examiner respectfully disagree with applicant’s viewpoint. Applicant should note that the art of Knebel is a secondary reference in combination the art of 
Drawings
5.	The two replacement sheets contained figures 3-6 were received by the Office on 12/20/2021. As a result of the changes to the drawings, the application now contains a total of  ten sheets of figures 1-15 which includes eight sheets of 1-2 and 7-15 as filed on 3/13/2019, and two replacement sheets contained figures 3-6 as filed on 12/20/2021.  The mentioned ten sheets of figures 1-15 are now approved by the examiner.
Specification
6.         The substitute specification filed on 12/20/2021 has been entered.
7.       The lengthy specification which was amended by amendment of 12/20/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
8.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a scan illumination unit” and “a descanned detection unit” as recited in each of claims 1 and 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 1-4, 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “different spectral compositions” (line 14). What does applicant mean by “compositions”?

c) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the first line image is an image of points in the specimen lying along the illumination direction” (lines 1-2).
c1) the feature thereof “the illumination direction” (line 2) lacks a proper antecedent basis; 
c2) what does applicant mean by “an image of points” (line 2)? Which “points” does applicant imply here? and does applicant intend to mean that there is only one image for a plurality o points?
c3) the feature thereof “the first line image is an image of points in the specimen lying along the illumination direction” is unclear and/or confusing with the feature thereof “a stationary first line image of a target region … line focus” recited in claim 1 on lines 5-7. Which is/are relationship(s) between the “a target region (of the specimen)” and “an image of points in the specimen”?
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 102
13.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.       Claims 1, 3, 12, 15 and 19, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al (WO 2015/109323, of record).
Hillman et al discloses a light microscope. 
Regarding to the features recited in present claim 1, the microscope as described in pages 1-24 and 30-42 and shown in figs. 1-2, and 11, for example, comprises the following features:
a) a scan illumination unit (collimated laser input, cylindrical lens, galvo-mounted polygon mirror, scan lens, tube lens, objective lens) which is designed to illuminate a specimen having a line focus produced by an illumination light beam and moved transversely to a light propagation direction; 
b) a descanned detection unit (objective lens, tube lens, scan lens, galvo-mounted polygon mirror, lens, objective lenses, emission filter, DV2 image splitter, detectors) which is designed to produce a stationary first line image of a target region from detection light that originates from a target region of the specimen illuminated with the moving line focus
c) the scan illumination unit and the descanned detection unit have a common objective, which is designed to receive both the illumination light beam and the detection light; and
d) the descanned detection unit contains a dispersive element (DV2 image splitter) which is designed to spectrally split the detection light in order to generate multiple second line images, corresponding to the first line image, with different spectral compositions. 

Regarding to the feature related to an optical element of the descanned detection unit as recited in present claim 3, such feature is disclosed in the microscope shown in figure 2 of Hillman et al where at least one lens element is disposed between the “oblique image plane” and the dispersive element (DV2 image splitter).
Regarding to the feature related to at least one light blocking element located in the descanned detection unit as recited in present claim 12, such feature is disclosed by Hillman et al as can be seen in page 41 and shown in figure 2, see the “emission filter”, which emission filter is designed to block spectral components of the detection light that are within a wavelength range of the illumination light beam. 
Regarding to the feature related to the first line image as recited in present claim 19, it is noted that the stationary oblique image plane defined by the descanned detection unit is a combination of images from a plurality of points/areas of the sample volume which sample volume is illuminated by the scanning illumination unit.
Regarding to the method claim as recited in present claim 15, such method steps are implicitly met by the structural limitations of the microscope provided by Hillman et al.
Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.       Claims 2 and 4, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Gerstner et al (US Publication No. 2005/0179892, of record).
In the microscope as provided by Hillman et al, it is noted that Hillman et al does not explicitly disclose that there is a slit diaphragm arranged at the location of the first line image and the splitting direction of the dispersive element is perpendicular to the longitudinal extension of the first line image as recited in present claims 2 and 4. However, an arrangement of a slit diaphragm at the location of an image in a confocal microscope with descanned detection is known to one skilled in the art as can be seen in the microscope provided by Gerstner et al. In particular, in the microscope with a descanned detection, a pinhole (PH) is located at an image position of detected light, the first image mirror collimates detected light to a grating (G) which acts as a dispersive element for splitting detected image light onto multiple image lights with different wavelengths and the second imaging mirror (S1) focusing light of different wavelengths to different sections/detecting elements (DE). Regarding to the feature that the splitting direction as recited in present claim 2, it is noted that an arrangement of the dispersive element and its correspond elements and detectors in a vertical direction or a horizontal direction with respect to an incident line image for splitting the line image in a 
In the microscope provided by Hillman et al, while Hillman et al discloses a light blocking element located upstream a dispersive element; however, Hillman et al does not disclose that the light blocking element is located downstream of the dispersive element wherein the light blocking element is displaceable in the splitting direction as recited in present claims 13 and 17. Note that the feature related to a common light deflector in both scan illumination unit and descanned detection unit as recited in present claim 14 and the common deflection is rotatable about two axes as recited in present claim 18 both are disclosed by Hillman et al as can be seen in page 12 and shown in figure 2.
Regarding to the features recited in present claims 13 and 17, the use of a displaceable light blocking element downstream of a dispersive element in a microscope having a scan illumination unit and a descanned detection unit is known to one skilled in the art as can be seen in the microscope disclosed by Knebel. In particular, Knebel discloses a microscope having .
19.	Claim 20, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Bohm (Germany reference No. DE 103 37 345).
In the microscope provided by Hillman et al, while Hillman et al discloses the descanned detection unit contains a dispersive element (DV2 image splitter) which is designed to spectrally split the detection light in order to generate multiple second line images, corresponding to the first line image, with different spectral compositions. It is noted that while the claim 1 recites a dispersive element for splitting detected light into multiple line images; however, the claim does not recite any specific limitation/feature(s) regarding to the structure of the dispersive element. Applicant should note that an image splitter is considered as an optical element which splits a (line) image onto different (line) images based on optical structure in response to wavelengths of incident light.
Regarding to present claim 20, while the dispersive provided by Hillman et al does not clearly disclose that the dispersive element produces at least three line images of different spectral compositions; however, the use of a dispersive element in a confocal microscope wherein the dispersive element splits/produces three line images of a detection light incident thereon is known to one skilled in the art as can be seen in the detection system provided by Bohm, see paragraph [0018] and fig. 1 in which it discloses the dispersive element (5) for splitting an incident detection light into three detection light of different colors. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the dispersive element located in the detection system provided by Hillman et al by using a dispersive element for splitting an incident detection light into three detection light of different colors as suggested by Bohm for the purpose of receiving image of different colors to be served for an analyzing process.
Conclusion
20.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872